The Vice-Chancellor :
This plea, which goes to all the relief prayed for by the bill against the defendant as a copartner and to all the discovery required touching the alleged partnership, by simply denying that any copartnership ever ex*487isted between the defendant and the complainants’ testatrix, is defective.
The bill alleges a number of facts as constituting or showing the existence of a partnership, and in regard to which the bill calls for and the complainants are entitled to a discovery, and the case falls within the rule requiring an answer to those facts as an accompaniment to a negative plea. The cases of Sanders v. King, 6 Madd. C. R. 61, and Thring v. Edgar, 2 S. & S. 274, contain the principle and the reasons for it; and the same will be found clearly stated and explained in Story’s Eq. PI. ch. xiii. and more particularly at § 674, 675, (p. 516, 519,) where it is shown that the plea in question should be accompanied by an answer and discovery as to all the circumstances specially charged as evidence of the partnership.
Order, that the defendant have leave to amend his plea in this respect within twenty days and pay the costs, or, in default thereof, that the plea stand overruled, with costs.